 TOSE, INC.55Tose,Inc. and Eugene Maney,Richard Cleary, andJohn Lennon.Cases 29-CA-3975, 29-CA-4020,and 29-CA-4054July 10, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 22, 1975, Administrative Law Judge Ber-nard Ness issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent filed"objections" to the exceptions and an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERand briefs filed by the General Counsel and the Respon-dent, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBased on the pleadings, I find that the Respondent is aPennsylvania corporation, with its principal place of busi-ness located at Bridgeport,Pennsylvania.It is engaged ininterstate trucking, being licensed by the Interstate Com-merce Commission, with terminals located in variousStates, including New York and New Jersey. During the12-month period preceding the issuance of the complaint, aperiod representative of its annual operations, Respondent,in the course and conduct of its business operations, per-formed services valued in excess of $50,000 in and for vari-ous enterprises located in States other than the Statewherein it is located. Based on the foregoing, and as admit-ted by the Respondent, I find that the Respondent is en-gaged in commerce and in operations affecting commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDLocals 641, 707, and 816, each of which is affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, are labor organiza-tions within the meaning of Section 2(5) of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEBERNARD NESS,Administrative Law Judge: Upon indi-vidual unfair labor practice charges filed by Eugene Ma-ney,Richard Cleary, and John Lennon on August 19,1974,I September 18, and October 17, respectively,againstTose,Inc.,herein called the Respondent,theGeneralCounsel, bythe Regional Director for Region 29, issued aconsolidated complaint on October 31, alleging that theRespondent had engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and(3) of the National La-bor Relations Act, as amended, herein called the Act. Re-spondent filed an answer,denying the commission of anyunfair labor practices.Hearing was held before me on De-cember 4 and 5.Upon the entire record, including my observation of thewitnesses,and after due consideration to the oral argumentUnless otherwise indicated, all dates hereinafter referto 1974.III.THEALLEGED UNFAIR LABOR PRACTICESThe Respondent has maintained truckingterminals invarious locations including one in Fairview, New Jersey. Itholds a bargaining relationship with Teamstersand its ter-minal employees are covered by the National Agreementand by the supplemental agreement relating to the NewJersey-New York area. The Fairview employees are repre-sented by Local 641. Prior to August, the Fairview terminalserviced the New York City area and also Nassau and Suf-folk counties. In the summer of 1974, the Respondent de-cided to open a terminal in Farmingdale, Long Island, toservice Nassau and Suffolk counties as an economy mea-sure-to reduce the running time from the New Jersey ter-minal to Long Island. The Brooklyn, Queens, and Manhat-tan areaswould continue to be serviced from the Fairviewterminal.RobertValentiwashiredbyLeoPatterson,Respondent's vice president in charge of operations, to bethe Farmingdale terminal manager. Valenti had last beenemployed in the trucking industry 4-5 years previously as adispatcher for another employer. This was his first positionas a terminalmanager. Under the contract, Local 641could claim recognition at Farmingdale if the Fairview em-ployees exercised their option to transfer there.But nonechose to transfer. Initially, both Locals 641 and 707 vied tobe the bargaining representative for the Farmingdale em-ployees. The General Counsel had alleged that four of thedrivers initially hired at Farmingdale were terminated be-219 NLRB No. 7 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDcauseof their support of Local 707 and their opposition toLocal 641 2Between August 1 and 7, four drivers 3 and two dock-men 4 werehired. Although actual delivery operations firststarted on August 8, the first employees hired began work-ing onAugust 7. On August 2, Cleary had visited the termi-nal and washired by Valenti. They went to a nearby dinerfor coffee where they ran into Ralph Alimena, Local 707'sbusiness agent.Alimena told Valenti Local 707 wouldclaim the bargaining rights for the Farmingdale terminal ifthe Fairview employees did not transfer in. He told Cleary,in Valenti's presence,he would make Cleary the shop stew-ard when he attained seniority. Alimena gave Cleary Local707 authorization cards. Valenti had dealt with Alimenawhen Valenti had been employed at Associated Transportwhere Local 707 was the bargaining representative.He alsoknew Cleary to be a Local 707 member when they bothworked there.Early in the morning on the first day of employment onAugust 7, Cleary gave Local 707 authorization cards toLennon, Mendelsohn, and Fiori. Then at about 8 a.m., Va-lenti told the drivers they were to go with him to NewJersey to pick up trucks to bring back to theterminal. Hesuggestedthey first have coffee at a nearby diner. RalphAlimena and Leo Schwartz, Local 707's recording secre-tary, happened to be in the diner and were invited to sitwith them. Lennon, Mendelsohn, and Fiori gave theirsignedauthorization cards to Cleary who turned them overto Alimena. Although Valenti testified he didn't notice theauthorization cards at the table, he candidly acknowledgedhe was aware the employees wanted Local 707 to representthem.As he stated he had dealt with Local 707 while atAssociated Transport and had no problems there. He hadopenly expressed to the employees his preference for Local707 to be the employees' bargaining representative.5 Hehad told the employees they would operate under theTeamsters contract.On August 8, Ralph Alimena visited the Farmingdaleterminal while Patterson was present. He informed Patter-son Local 707 was claiming the bargaining rights. Patter-son responded it did not make any difference to him whichlocal came in; all he wanted was peace and harmony. Onthis samedate, Local 707 filed a representation petitionwith the Board'sRegionalOffice .6On August 12, Alimena, accompanied by his brother,Louis, Local 707's president, and Schwartz met with Pat-tersonand Valenti at the terminal. Patterson said that Lo-cal 641 was also claiming bargaining rights and he woulddeal with whichever local was determined to be the bar-gaining representative. He expressed concern that Local707 would insist that New York traffic be serviced from theFarmingdale terminal. Schwartz assured him Local 707had no intention of asking for the New York traffic. Heagreed the Farmingdale terminal would handle only theNassau and Suffolk counties' traffic. He said he would pro-2RichardCleary,John Lennon,Eugene Maney,and Seymour Mendel-sohn.3Cleary,Lennon,Mendelsohn,and Fiori4 Kellett and Urbancik.5Corroboratedby Cleary,Maney, and Mendelsohn6On August 20, Local 707 requested withdrawal of the petition. The re-quest for a withdrawal was approvedon August 23vide a rider to the contract to the effect that Local 707would not claim the New York traffic. He left a copy of theTeamsters contract with Patterson and told Patterson hewould contact him in about a week.On August 15, before the drivers went out on their runs,Jack Spero, Local 641's businessagent,visited the termi-nal. Patterson introduced him to the employees and thenwithdrew to the office. Neither Valenti nor Patterson waspresent while Spero spoke to the employees.' He informedthe men Local 641 was also claiming bargaining rights atthe terminal.He said he had heard the men wanted Local707 but maintained the employees should leave it to thelocals to determine who should represent them. The em-ployees asked questions and, according to the testimony ofthe four alleged discriminatees, they spoke critically of Lo-cal 641. After the meeting, Spero told Patterson, in effect,that Local 641 would be the bargaining representative. Ac-cording to Patterson, Spero said nothing about employeecommentsat themeeting.8Immediately after the meeting, Valenti handed out as-signmentsto the drivers. Maney and Mendelsohn stoppedwith their trucks at a nearby diner. They had not yet madetheir first deliveries. Patterson credibly testified he droveby the diner and observed the two trucks at the diner.9 Hestopped nearby and observed the two drivers come out ofthe diner and chat near their trucks. He then drove off andcalled Valenti from a phone booth. Patterson related whathe had observed and identified the trucks by their num-bers. Valenti named the drivers and, upon Patterson's in-quiry, said he had not given the drivers permission to takea coffeebreak at that time. Patterson said the drivers werestealing company time and congregating. He told Valenti ifthey were kept on beyond their 16-day trial period, theywould continue to abuse the coffeebreak privilege and di-rected Valenti to let them go.10 Later that morning Patter-son called again and asked Valenti if he had spoken to thedrivers.Valenti said the drivers had reported they hadstopped for coffee. Patterson again told Valenti theyshould be let go. That afternoon, when Maney and Men-delsohn returned to the terminal, they were told by Valentithat Patterson had directed their discharges because he hadseen themat the diner before making their first stops. Hetold them to come to the terminal the next day and hewould see if Patterson would agree to reinstate them. Thenext day Maney and Mendelsohn returned to the terminaland awaited Patterson's arrival. When Patterson came, Va-lenti first spoke to him privately. Patterson reiterated hisdecision was final. Maney and Mendelsohn then were toldby Patterson they were discharged for taking a coffeebreakbefore their first stop. They protested they had not beentold of this company rule, i.e., no coffeebreak before thefirststop.Patterson responded that was management'sfault but they were still terminated.r Present at the meetingin addition to the four allegeddiscriminateeswere driver Fiori and the dockmen, Kellett and Urbancik.8 Sperodid not testify.9 Because of the morningrush hour traffic, thisbeing 9 a.m., Valenti haddirected him to usea route back to New Jerseyunfamiliarto him. He madea wrong turnand ended up passing the diner.10Under the terms of the supplemental agreement, an employeeattainsseniorityafter he hasworked 16 days in a 60-day period.In effect, he is aprobationary employee until then. TOSE, INC.The record is not clear on precise dates but within a dayor two after their discharges, Local 707 was told by theTeamsters Joint Council that Local 641 had the bargainingrights. But then somewhere between August 17 and August22,Local 816 was determined to have the bargainingrights."Cleary was terminated on August 27. Patterson testifiedthat on August 12, a driver from the New Jersey terminalreported to him he had been stopped on the Long IslandExpressway by a Farmingdale driver. He gave the numberof the truck to Patterson. He told Patterson the Farming-dale driver had warned him to stay out of the area becauseitbelonged to the Farmingdale terminal.'2 Patterson thenrelated to Valenti what had been reported to him by theNew Jersey driver and directed Valenti to discharge thedriver-he could turn out to be an agitator." According toValenti, at some point in the conversation after Valentiidentified Cleary as the driver involved, Patterson asked ifCleary was supposed to be the union steward. Valenti re-plied it was up in the air-there was no steward yet. Valen-ti stated the frame of reference to Cleary being the stewardwas merely in a context of identifying Cleary as the driver.Later that day Patterson spoke to Cleary at the terminaland asked Cleary about the incident. Cleary first said heinitially stopped the driver thinking he was a Farmingdaledriver, with the intention of taking the freight on boardwhich Cleary could then deliver for him. Cleary then ad-mitted telling the driver the territory now belonged to theFarmingdale terminal. Cleary said he didn't mean anyharm. Patterson testified he saw Cleary working at the ter-minal afterward and asked Valenti why Cleary had notbeen let go. Valenti said he would terminate Cleary beforethe end of his probationary period.14 Valenti testified whenCleary returned to the terminal on August 9 Cleary toldhim he mistakenly radioed a driver ahead of him to stop,thinking it was Fiori. He discovered it was a New Jerseyman delivering freight and they merely passed the time ofday chatting about the merits of Local 707 vis-a-vis Local641.15 On August 12, after receiving Patterson's report ofthe incident with the New Jersey driver, Valenti toldCleary of Patterson's report and asked, "Why did you stophim and why did you tell him not to come out here?"Cleary denied threatening the driver. Valenti, within a dayor two, told Patterson of his conversation with Cleary andthey agreed Cleary should be let go. Valenti's explanationfor delaying the discharge of Cleary until the close of theprobationary period was a follows: "at that time I felt thatI'm losing a lot of my good men and I wanted to hold on toas many as I possibly could so I really wanted to find outwhat the story was figuring maybe again he [Patterson]would change his mind and bring him back." Cleary de-nied that he threatened the New Jersey driver or told himto stay out of the area nor did he say anything to Patterson11Pattersontestified Local 816 had priorclaim based upon it having beenthe bargaining representative at Respondent'sBrooklynterminal a numberofears ago. The terminal was then closed.1The driverhad been discharged 2 weeks before the hearing.He did nottestify.13Based on the testimony of Patterson and Valenti.14Corroborated by Valenti.15Cleary's testimony as to this conversation is in substantial accord57or Valenti to that effect. He testified Patterson had askedhim about the incident and he related he had stopped thedriver thinking it was Fiori for the purpose of delivering hisfreight since they were both going in the same direction.According to Cleary, Patterson responded that his actionssounded reasonable and nothing more was said about it.16He testified when he returned to the terminal on August 27after the day's run, he asked Valenti if he were to work thenext day-the next day being the last day of his probation.According to Cleary, Valenti asked who opened their bigmouth about his being the steward. Valenti then said hehad received a call from Patterson to fire Cleary. Clearysaid he couldn't be fired for that reason and Valenti thensaid the reasonthen would be nonproduction. AccordingtoCleary, nothing was said about the incident with theNew Jersey driver. Cleary returned to the terminal on anumber of occasions afterward looking for work. As hetestified he was still friendly with Valenti. Valenti put himto work at the terminal again from October 16 through 25.Valenti said he put Cleary on as a casual.Lennon had started his employment on August 7 as adriver.On August 21, when he reported at the terminal,Valenti told him he wanted to try out other men for thework and couldn't use him that day. For about 2 weeksthereafter, Lennon kept contacting the terminal but wastold he wasn't needed. Lennon was never told he was dis-charged. Valenti testified Lennon's driving ability was sat-isfactory although Lennon was not experienced in the de-livery type operation run by the Respondent. There weremany applicants for employment and, in the initial phaseof the terminal's operation, he was looking for the bestmen. He decided to retain another driver, Peterson, whohad over 20 years' experience and was being used as acasual. Peterson was known by Valenti to be a Local 707member.AnalysisAn employer may terminate an employee for any reason,good, bad, or indifferent, without running afoul of the Act,provided he is not motivated by unlawful considerations.The burden of proof to show the illegality of the dischargesrests with the General Counsel. I find the evidence insuffi-cient to establish any of the four alleged discriminateeswere discharged because of their support of Local 707 andtheir opposition to Local 641. There is no independent8(a)(1) violations alleged or to be considered.The Farmingdale terminal was a new operation and Va-lenti was hired as the terminal manager. This was his firstexperience in such role. Patterson visited theterminalabout every other day to see how the terminal was func-tioning. As Valenti said, "This was the first time I was aterminalmanager and so I sort of let him run the showthere in the beginning and I just listened and watched."The record is clear that Patterson, not Valenti, directed thedischarge of Maney, Mendelsohn, and Cleary. The con-tract with the Teamsters, with the attendant uniform wag-es, hours, and working conditions, was to be implemented16This doesnot seem plausible in lightof Cleary'stestimony that later inthe dayValenti told him Patterson was mad. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDat the Farmingdale terminal regardless of which local wasdetermined to be the bargaining representative. Patterson'sconcern was to weed out employees before they attainedseniority because the basis for discharge afterward becamemore restrictive under the contract. Employees were hiredregardless of their union affiliation, including those whowere Local 707 members. Although Patterson was initiallyapprehensive that Local 707 might create a jurisdictionalproblem concerningthe New Yorktraffic,Local 707 dis-pelled such fears on August 12 in the meeting with Patter-son.As Ralph Alimena testified, "I don't think any em-ployerwill care which localitis.It is all the samecontract." It may have been harsh disciplinary action tohave discharged Maney and Mendelsohn for taking thecoffeebreak when they did, particularly when they hadn'tbeen informed of the rule. Valenti said he himself wouldhave merely warned the employees. The General Counselconsiders it significant that Patterson ordered their dis-charges within 2 hours of Spero's meeting with the employ-ees at the terminal. I believe it entirely too tenuous to drawan inference that after the meeting Spero gave Pattersonthe names of the Local 707 supporters and that Pattersonthen decided to eliminate them. Respondent did not dis-play any animus towards Local 707; it was aware all theemployees favored Local 707. The only open manifestationof favoritism at all among the locals was by Valenti-andthis was a display of a preference for Local 707, the choiceof the employees. Under these circumstances, I am com-pelled to the view that the discharges of Maney and Men-delsohn were not based on unlawful considerations. Thedecision to discharge Cleary was made on August 12, sev-eral days before Spero even appeared at the terminal, andonly 5 days after Cleary began working. Regardless ofwhether or not Cleary indeed threatened the driver, I amconvinced that Patterson believed he did engage in suchconduct and was not satisfiedwith Cleary's explanation.For even after Cleary offered his version to Patterson onAugust 12, Patterson was still mad. I do not read anythingsuspicious into reference by Patterson to Valenti ofCleary'sposition as steward.7Rather I believe this wasonly a reference to his individual identity.When Cleary17 It will be rememberedthat Ahmena intended to make Clearythe stew-ard afterheattainedseniority.was asked at the hearing if there was anything he felt guiltyabout when he asked Valenti on August 27 if he was tocontinue working, he referred to the incident with the NewJersey driver, although he had protested innocence of anywrongdoing. I am convinced that it was on August 12 Va-lenti remonstrated with him because of stopping the NewJersey driver. I am equally convinced Valenti did not tellCleary he was discharged because he was the union stew-ard. Again, here too, I believe Patterson was concerned inscreeningout potentially unsatisfactory employees duringtheir trial period, rather than being motivated because ofany nonexistant opposition to Local 707. Nor do I considerthat any unlawful considerations attached because Valentiwaited until the end of Cleary's trial period before dis-charging him. Rather, there would have been less of anunlawful motivation to discharge him on August 27 be-cause by then Local 707 was already out of the picture,having withdrawn its petition and having announced it nolonger sought to represent the employees. Valenti himselfdecided to replace Lennon with another employee withmore extensiveexperience and who himself was a knownLocal 707 member. As the record shows, there were manyapplicants for employment and the Respondent was at-tempting to retain those employees it considered to be themost satisfactory. Local 707 had already requested with-drawal of its petition. Here too, the evidence does not sup-port a finding that Lennon was discharged because of anyprotected activity.Accordingly, I shall recommend the complaint be dis-missed inits entirety.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2.Locals 641, 707, and 816, each of whichis affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, are labor organi-zations within the meaning of Section 2(5) of Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of the Act.[Recommended Order for dismissal omitted from publi-cation.]